Citation Nr: 0728726	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  03-05 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include heart disease, chest pain, and 
hypertension. 




REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1975, May 1976 to May 1980 and September 1981 to July 
1994.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Detroit, Michigan, (hereinafter RO).  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).    

On February 28, 2006, the Board entered a decision denying 
the veteran's claim for service connection for cardiovascular 
disease.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2007, the Court issued an Order 
granting a Joint Motion for Remand, which found deficiencies 
with respect to the adjudication of the veteran's claim.  
Under these circumstances, the Board finds that the February 
28, 2006, Board decision equates to a denial of due process 
and therefore must be vacated.  

Accordingly, in order to prevent any prejudice to the 
veteran, the February 28, 2006, Board decision must be 
vacated, and a new decision addressing the veteran's claim 
for service connection for a cardiovascular disease will be 
entered as if that decision had never been issued.



ORDER

The February 28, 2006, Board decision denying service 
connection for cardiovascular disease is vacated.  


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


